DETAILED ACTION
This action is in response to preliminary amendments received on 12/28/2020. It is acknowledged that all of the originally filed claims 1-20 have been canceled and new claims 21-40 added. A complete action on the merits of claims 21-40 follows below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
The crossed out references were not in a correct format, e.g., no inventor names/dates available.
Specification
The disclosure is objected to because of the following informalities: Paragraph [0001] under the header Priority should be updated to include the current status of the parent application.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-33 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites the limitation “a handle assembly coupled to a proximal end of the shaft; a shaft assembly coupled …” in lines 2-3.  There is insufficient antecedent basis for the limitation of “the shaft” in the claim. It is at most unclear what shaft is being referred to since there are no shafts prior to this recitation. Furthermore, it is unclear if “the shaft” is the same or different than “a shaft assembly” introduced in line 3. Clarification and appropriate correction is required. 
Claims 23 and 36 recite the limitation “wherein the segmented flexible circuit is configured to be detachable from the first jaw”. It is noted that claim 23 depends on claim 21 and claim 36 depends on claim 34, which both independent claims 21 and 34 claim the limitation of “a segmented flexible circuit configured to fixedly attach to the first jaw”. It is at most unclear how the segmented flexible circuit can be both “fixedly attached” and “detachable” at the same time. Clarification and appropriate correction is required. 
Claims 22 and 24-33 are rejected due to dependency over claim 21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21, 23-25, 27-28, 30-34, 36-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKenna (US Pub. No. 2009/0248021).
Regarding Claim 21, McKenna teaches a surgical instrument (Fig. 1) comprising: a handle assembly 30 coupled to a proximal end of the shaft; a shaft assembly 12 coupled to a distal end of the handle assembly 30 (Fig. 1); and an end effector 100 coupled to a distal end of the shaft assembly, and comprising: 
a first jaw 110 and a second jaw 140 configured for pivotal movement between a closed position and an open position ([0030]); and a segmented flexible circuit configured to fixedly attach to the first jaw 110 (Figs. 3-4) positioned between the first jaw and the second jaw such that the segmented flexible circuit touches tissue when the first jaw and the second jaw close onto the tissue ([0037]-[0038] and Figs. 3-4); the segmented flexible circuit comprising:
a distal segment 120e configured to fixedly attached to a distal end of the first jaw 110;
a plurality of lateral segments (120a-d) configured to fixedly attached to lateral sides of the first jaw (Figs. 3-4 and [0037]-[0038]);
a plurality of electrical connectors 340a-c, each coupled on a distal end to one of the distal segment and each of the plurality of lateral segments, and to an energy source on a proximal end (Fig. 3 and [0045]);
wherein the distal segment 120e and the plurality of lateral segments 120a-d are each individually addressable such that power can be applied by the energy source to any of the distal segment and the plurality of lateral segments without applying power to any of the other of the distal segment and the plurality of lateral segments ([0012]-[0016] and [0043]-[0051]).
Regarding Claim 23, McKenna teaches wherein the segmented flexible circuit is configured to be detachable from the first jaw (given the broadest reasonable interpretation in light of the 112 rejection above, examiner takes the position that since the plurality of electrodes are separate structures attached to the jaw member that they are configured to be taken apart or detachable from the jaw).
Regarding Claim 24, McKenna teaches wherein the plurality of lateral segments 120a-d comprises a first lateral segment 120c located adjacent to the distal segment 120e and a second lateral segment 120a located proximal to the end effector and adjacent to the first lateral segment (Figs. 3-4).
Regarding Claim 25, McKenna teaches wherein the flexible segmented circuit further comprises a plurality of temperature sensors positioned on at least some of the lateral segments and the distal segment and configured to measure temperature of material that touches at least some of the lateral segments and the distal segment (one or more sensors configured to measure temperature as disclosed in [0047] and [0051]).
Regarding Claim 27, McKenna teaches wherein each of the distal segment 120e and the plurality of lateral segments 120a-d is configured to detect the presence of tissue positioned between the second jaw and itself ([0047] and [0051]).
Regarding Claim 28, McKenna teaches wherein the energy source is configured to provide energy individually to each of the distal segment and the plurality of lateral segments after it is detected that tissue is positioned between the second jaw and said each of the distal segment and the plurality of lateral segments ([0012]-[0016] and [0043]-[0051]).
Regarding Claim 30, McKenna teaches wherein at least one of the distal segment and any of the plurality of lateral segments comprises a pressure sensor configured to detect the presence of tissue positioned between the second jaw and itself ([0047] and [0051]).
Regarding Claim 31, McKenna teaches wherein at least one of the distal segment and any of the plurality of lateral segments comprises a temperature sensor configured to detect the presence of tissue positioned between the second jaw and itself ([0047] and [0051]).
Regarding Claim 32, McKenna teaches wherein the first jaw comprises a left side and a right side, and the plurality of segments comprises a first segment 120c positioned on the left side of the first jaw 110 and adjacent to the distal segment 120e, and a second segment 120d positioned on the right side of the first jaw and adjacent to the distal segment 120e (Fig. 4).
Regarding Claim 33, McKenna teaches wherein the first segment is configured to apply RF energy from the energy source at a first energy level, based on a first sensed characteristic about the tissue positioned at the first segment, and the second segment is configured to simultaneously apply RF energy from the energy source at a second energy level that is different than the first energy level, based on a second sensed characteristic about the tissue positioned at the second segment that is different than the first sensed characteristic (“each individual sealing site respective to each electrode pair 120a and 142a may be accurately controlled and monitored to deliver the optimum amount of energy to tissue, reduce the chances of eschar buildup and maximize seal quality across the entire tissue sealing surfaces 118 and 148” in [0043]).
Regarding Claim 34, McKenna teaches an end effector 100 of a surgical instrument 10 (Fig. 1) comprising: a first jaw 110 and a second jaw 140 configured for pivotal movement between a closed position and an open position ([0030]); and
a segmented flexible circuit configured to fixedly attach to the first jaw 110 positioned between the first jaw and the second jaw such that the segmented flexible circuit touches tissue when the first jaw and the second Jaw close onto the tissue; the segmented flexible circuit (Figs. 3-4) comprising:
a distal segment 120e configured to fixedly attached to a distal end of the first jaw 110 (Figs. 3-4);
a plurality of lateral segments 120a-d) configured to fixedly attached to lateral sides of the first jaw 110 (Figs. 3-4);
a plurality of electrical connectors 340a-c, each coupled on a distal end to one of the distal segment and each of the plurality of lateral segments, and to an energy source on a proximal end (Fig. 3 and [0045]):
wherein the distal segment 120e and the plurality of lateral segments 120a-d are each individually addressable such that power can be applied by the energy source to any of the distal segment and the plurality of lateral segments without applying power to any of the other of the distal segment and the plurality of lateral segments ([0012]-[0016] and [0043]-[0051]).
Regarding Claim 36, McKenna teaches wherein the segmented flexible circuit is configured to be detachable from the first jaw (given the broadest reasonable interpretation in light of the 112 rejection above, examiner takes the position that since the plurality of electrodes are separate structures attached to the jaw member that they are configured to be taken apart or detachable from the jaw).
Regarding Claim 37, McKenna teaches wherein the plurality of lateral segments comprises a first lateral segment 120c located adjacent to the distal segment 120e and a second lateral segment 120a located proximal to the end effector and adjacent to the first lateral segment 120c (Fig. 4).
Regarding Claim 38, McKenna teaches wherein each of the distal segment 120e and the plurality of lateral segments 120a-d is configured to detect the presence of tissue positioned between the second jaw and itself ([0047] and [0051]).
Regarding Claim 39, McKenna teaches wherein the energy source is configured to provide energy individually to each of the distal segment and the plurality of lateral segments after it is detected that tissue is positioned between the second jaw and said each of the distal segment and the plurality of lateral segments ([0012]-[0016] and [0043]-[0051]).
Regarding Claim 40, McKenna teaches wherein: the first jaw comprises a left side and a right side; the plurality of segments comprises a first segment positioned on the left side of the first jaw and adjacent to the distal segment, and a second segment positioned on the right side of the first jaw and adjacent to the distal segment; the first segment is configured to apply RF energy from the energy source at a first energy level, based on a first sensed characteristic about the tissue positioned at the first segment; and the second segment is configured to simultaneously apply RF energy from the energy source at a second energy level that is different than the first energy level, based on a second sensed characteristic about the tissue positioned at the second segment that is different than the first sensed characteristic (“each individual sealing site respective to each electrode pair 120a and 142a may be accurately controlled and monitored to deliver the optimum amount of energy to tissue, reduce the chances of eschar buildup and maximize seal quality across the entire tissue sealing surfaces 118 and 148” in [0043]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22, 29 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over McKenna as applied above, in view of Swensgard (US Pub. No. 2011/0155781).
Regarding Claims 22 and 35, McKenna teaches the invention as applied above, but does not teach wherein the end effector further comprises: a sensor positioned at a distal end of one of the first jaw or the second jaw, and a magnet in the other of the first jaw and the second jaw; wherein the combination of the senor and the magnet are configured to measure an aperture between the first jaw and the second jaw.
In the same field of invention, Swensgard teaches the use of a magnet 78 positioned on one jaw and sensor 70 positioned on the opposite jaw configured to detect a magnetic field from the magnet; whereas the strength of the magnetic field from the magnet and sensed by the sensor is indicative of the distance between the jaws ([0030] and Fig. 7).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to use a similar magnetic sensing mechanism in the invention of McKenna in order to determine the space between the jaws, which is indicative of tissue thickness when the jaws are closed about the tissue as Swensgard teaches.
Regarding Claim 29, McKenna in view of Swensgard teaches wherein at least one of the distal segment and any of the plurality of lateral segments comprises a Hall effect sensor configured to detect the presence of tissue positioned between the second jaw and itself (“the tissue thickness module may comprise a Hall effect sensor 64, and the second jaw member comprises a magnet 78, where the Hall effect sensor senses a magnetic field strength from the magnet that is indicative of the thickness of the tissue clamped in the end effector when the end effector is in the closed (or clamped) position” in [0045] of Swensgard).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over McKenna as applied above, in view of Truckai (US Patent No. 6,773,409).
Regarding Claim 26, McKenna teaches the invention as applied above comprising a cutting member, but does not teach wherein the second jaw comprises an ultrasonic blade. In the same field of invention, Truckai teaches the second jaw member comprises a blade-type cutter 166 at the distal end of the waveguide 140, … provided by ultrasonic or electrosurgical cutting means or any other energy-based cutting mechanism as shown in Figs. 1-7 and disclosed in Col. 9, ll. 66-Col. 10, ll. 53. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to use an ultrasonic operated blade in the invention of McKenna in order to more precisely cut tissue while allowing a reusable ultrasonic energy transmission unit be easily fitted with a disposable sharp blade for transecting tissue while preventing excess thermal energy delivery to tissue as Truckai teaches in Col. 3, ll. 38-48 and Col. 10, ll. 38-53.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on M-F 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794